Title: To Alexander Hamilton from Richard Harison, 8 April 1791
From: Harison, Richard
To: Hamilton, Alexander


New York 8 April 1791
Sir,
Immediately upon the Receipt of your Letter of the 1st. Instant, I sent for Mr. McComb, and proposed his executing the Contract transmitted to me, and that a proper Surety should be substituted in the Place of Mr. Cruger. Upon the latter Subject I am informed that no Difficulties will arise, but with Respect to the Contract itself Mr. McComb alledges that a Mistake has taken Place. The first Payment he says was to have been four thousand Dollars, and he does not think that a less Sum will furnish the requisite Materials. He proposes therefore, if it meets your Approbation, to give a Receipt for an additional Sum of One thousand Dollars in Part of the third Payment, which he supposes will be conformable to the original Agreement & enable him to complete the Undertaking. I find another small Mistake in the Contract as to Mr. McComb’s Occupation, he being a Bricklayer, not a Carpenter; but I should think that Accuracy upon this Head is not essential.

In Consequence of the Communications which accompanied your Letter of the 15th of March & other information from New Jersey such Measures have been taken that Francis Crane and Israel Fuller, two of the supposed Criminals, have been apprehended and diligent Search is making for others who are accused of the same Offences. Unfortunately the Evidence which we were in Possession of was too loose in it’s Nature to warrant even an Indictment by the Grand Jury. Crane, therefore, applied to the Circuit Court for his Discharge, but without Success. It will be absolutely necessary that before the next Sessions, I should either have sufficient Evidence upon which to proceed, or that the Prisoners should be sent to Places where the Crimes were committed and the Witnesses reside. I doubt whether any Crime cognizable by the national Courts can be fixed upon Fuller, and propose, if you do not object, to deliver him up to the Judicatories of the State.
During the last Circuit Court two Persons have been convicted upon Indictment for Offences against the Revenue Laws. One of them, Captn. Josiah Gorham Junr: had been guilty of false Swearing as well as smuggling. His Mate was the principal Witness, whose Conduct in many Respects has been very meritorious. It appeared that the Captn. ordered him to land Goods upon the Arrival, & before the Entry of the Vessel. This from false Ideas of the Respect and Fidelity which he owed the Captain he was induced to comply with. In Consequence, an Action was commenced against him for the United States upon the  Section of the last Collection Law. Being Unable to find Bail He has been in Confinement upwards of six Months where his Health has suffered greatly and I fear that his Life may be lost, unless he is speedily released. Had he continued silent, it is beyond a Doubt that the Captain’s Villainy would not have been brought to Light, and therefore it is much to be wished that some Plan may be devised for remitting the Penalty to which he is subject, & wh. at any Rate he is unable to pay.
I am, with the highest Respect   &ca.   Sir   Your most obedt. & most humb. Servt.
Hon. A. Hamilton Esqr.Secry Treasy. U. S.
